United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-50651
                        Conference Calendar


DEREK M. BAILEY,

                                    Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION, DEBRA CROW, District Clerk,
Guadalupe County; JAMES BEHRENDT, District Clerk, Guadalupe
County; NANCEY JOWERS, Supervisor, W.P. Clements Prisoner Mail
Room,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:06-CV-340
                       --------------------

Before JONES, CHIEF JUDGE, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Derek M. Bailey, Texas prisoner # 689542, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 civil rights complaint, wherein he alleged that he was

denied access to the courts in 1995 when the defendants prevented

him from filing a supplement to his direct appeal in state court.

The district court dismissed the complaint as frivolous and for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50651
                                -2-

failure to state a claim upon which relief could be granted

because it was barred under Heck v. Humphrey, 512 U.S. 477

(1994), and the Texas statute of limitations.

     The district court denied Bailey leave to proceed IFP on

appeal, certifying that the appeal was not taken in good faith.

By moving for IFP here, Bailey is challenging the district

court’s certification.   See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997); FED. R. APP. P. 24(a).

     Bailey does not address the district court’s determination

that his case was barred by Heck.    Although he does mention that

the Texas statute of limitations may be suspended due to a

“practical” incapacity to sue, he does not explain when, how, or

why he was incapacitated, and none of the authority to which he

cites is applicable to his case.    Because Bailey does not

challenge the district court’s determinations that his claims

were barred by Heck and the Texas statute of limitations, he has

abandoned the only issues before this court.     See Hughes v.

Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999).    Therefore,

Bailey’s motion fails to show error in the district court’s

certification decision and fails to show that he will raise a

nonfrivolous issue on appeal.   Accordingly, Bailey’s motion to

proceed IFP on appeal is denied and his appeal is dismissed as

frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous and the district

court’s dismissal of the complaint as frivolous each count as a
                           No. 06-50651
                                -3-

strike under 28 U.S.C. § 1915(g).   See Bailey v. Dretke, No.

5:06-CV-340 (W.D. Tex. Apr. 25, 2006); Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).   Bailey is cautioned that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.